Filed 7/18/22 In re Stevie P. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION SEVEN

 In re STEVIE P., a Person                                  B315312
 Coming Under the Juvenile
 Court Law.                                                 (Los Angeles County
                                                            Super. Ct.
                                                            No. 18CCJP04681B
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and
           Respondent,

           v.

 TINA H.,

           Defendant and
           Appellant

      APPEAL from orders of the Superior Court of Los Angeles
County, Craig S. Barnes, Judge. Order denying request for
modification of order is affirmed. Order terminating parental
rights is conditionally affirmed and remanded.
       Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
       Dawn Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.
                          __________________
       Tina H., mother of now-eight-year-old Stevie P., appeals
the juvenile court’s September 10, 2021 order denying her
petition seeking reinstatement of family reunification services
(Welf. & Inst. Code, § 388)1 and the court’s order the same day
terminating parental rights (§ 366.26). Tina contends the
juvenile court erred in concluding additional reunification
services were not in Stevie’s best interest and the beneficial
parental relationship exception to termination (§ 366.26,
subd. (c)(1)(B)(i)) did not apply. We affirm the order denying
Tina’s request for reinstatement of reunification services. We
conditionally affirm the order terminating parental rights and
remand the matter to the juvenile court for the court and the
Los Angeles County Department of Children and Family Services
to comply with the inquiry and notice provisions of the Indian
Child Welfare Act of 1978 (25 USC § 1901 et seq.) (ICWA) and
related California law.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Sustained Section 300 Petition and Disposition
      On October 1, 2018 the juvenile court sustained an
amended dependency petition pursuant to section 300,
subdivisions (a) and (b)(1), finding that Tina and Gino P., Tina’s


1     Statutory references are to this code unless otherwise
stated.




                                 2
husband of more than 30 years and the father of her
two children, Stevie and Sonny P.,2 had a history of engaging in
violent physical altercations in their children’s presence and that
such domestic violence, and Tina’s failure to protect the children,
placed Stevie and Sonny at substantial risk of serious physical
harm.3 The court also sustained allegations Gino had a history of
abusing, and currently abused, alcohol; such substance abuse
placed his children at substantial risk of serious physical harm;
and Tina failed to protect the children from Gino’s substance
abuse (§ 300, subd. (b)(1)). The court declared Stevie and Sonny
dependent children of the court, removed them from Gino’s
custody and ordered them released to Tina’s sole custody with
family maintenance services, including individual therapy and
counseling to address domestic violence. The court stayed the
aspect of its order releasing the children to Tina pending
confirmation that Gino had moved out of the family home. The
court ordered family enhancement services for Gino with
monitored visitation.
      On October 12, 2018, after the Department reported Gino
had not moved out of the family home and it appeared neither he

2     Sonny, who turned 18 last month, is not the subject of
Tina’s appeal.
3     As sustained, the court found Tina and Gino had a long
history of domestic violence; in June and July 2018 Gino
repeatedly struck Tina in the head and face causing bruising; on
prior occasions he placed her in a headlock and threw a candle at
her while Tina scratched Gino; and Tina failed to protect the
children from Gino. The court dismissed allegations pursuant to
section 300, subdivisions (a) and (j), that Gino had punched
Sonny nonaccidentally in the face when Sonny intervened in a
physical altercation between his parents.




                                 3
nor Tina had any intention of complying with that aspect of the
court’s order, the court vacated its order releasing the children to
Tina’s custody and issued a new order removing the children
from Tina’s custody and placing them under the custody and
supervision of the Department. The court ordered family
reunification services for Tina with monitored visitation. Stevie
and her brother were ordered suitably placed with their maternal
aunt.
       2. The Review Hearings
             a. The six-month review hearing
       At the April 12, 2019 six-month review hearing (§366.21,
subd. (e)) the court found Tina and Gino in partial compliance
with the case plan and continued family reunification services for
both with monitored visitation.
             b. The 12-month review hearing
       At the November 8, 2019 12-month review hearing
(§ 366.21, subd. (f)) (the hearing had been twice continued from
the original October 11, 2019 date) the Department reported Tina
had completed her domestic violence program and was
participating in counseling. However, Tina continued to reside
with Gino. Tina told the Department she stayed with Gino for
safety reasons because they had become homeless since the
six-month review hearing and she did not feel safe going on her
own to a shelter. The court found Tina in substantial compliance
with her case plan and continued family reunification services for
her with monitored visitation and discretion to the Department
to liberalize. The court terminated Gino’s family reunification
services after finding he had not participated in any
court-ordered programs since April 2019 and had stopped
communicating with the Department.




                                 4
              c. The 18-month review hearing
       In its January 21, 2020 report prepared for the January 27,
2020 18-month review hearing (§366.22), the Department stated
Tina was actively enrolled and participating in individual
counseling and parenting classes. Tina told the Department in
October 2019 she had left Gino “for good” and moved in with a
friend. Tina stated she realized she needed to put her children
first by leaving her violent husband and focusing on reunifying
with her children. The Department assisted Tina with finding
housing. Beginning November 2019 Tina began visiting with
Stevie more regularly, and on January 9, 2020 the Department
liberalized those visits to allow Tina unmonitored visitation. The
Department reported Tina had made “considerable progress” and
believed three more months of reunification services would allow
Tina to complete counseling, obtain stable housing and allow for
the safe return of the children to her care.
       On January 27, 2020 the court found Tina in substantial
compliance with the case plan, referred Tina for a housing
assessment and granted the Department discretion to allow
Stevie and her brother an extended visit with Tina within
five court days of her securing appropriate housing. The court
continued the 18-month review hearing to April 27, 2020.
       On January 29, 2020 Tina’s adult daughter Stephanie P.
told the Department she had recently seen Tina and believed
Tina, like Gino, was using illicit drugs. When the Department
requested Tina submit to a random drug test, Tina initially made
excuses, then refused to do so. In addition, Stephanie reported
Tina was still with Gino and, based on Tina’s prior conduct and
statements, she did not believe Tina would ever leave him.




                                5
       A paternal aunt reported seeing Tina with Gino in
February 2020. Both the paternal aunt and the maternal aunt
stated Tina routinely stayed with Gino at least one day during
the week; a paternal uncle stated Gino was still abusing illicit
drugs; and both the maternal aunt and paternal aunt feared,
based on Tina’s erratic behavior and sudden weight loss, that
Tina, too, was using illicit substances. Sonny also reported in
February 2020 that he had heard Gino’s voice in the background
when speaking to Tina on the telephone. (Tina denied having
any contact with Gino.)
       In March 2020 Tina’s therapist reported Tina had stopped
attending therapy in January 2020 and did not return telephone
calls. As a result of this lack of contact, the therapist was
prepared to close Tina’s case.
       On April 27, 2020, based on the information it had obtained
since the court’s January 27, 2020 order, the Department filed a
last minute information for the court changing its previous
recommendation: “Based on the 21-month time frame, the
mother’s failure to continue with services, and the father’s
previous [family reunification services] termination,” the
Department recommended family reunification services be
terminated and the matter set for a section 366.26 selection and
implementation hearing.
       A contested 18-month review hearing, which had been
continued several times, occurred on September 30, 2020. The
Department reported Tina had not attended counseling since
January 2020; refused to submit to a single random, albeit
voluntary, drug test; and had visited Stevie infrequently, if at all.
The Department recommended the court terminate Tina’s family
reunification services and set a section 366.26 selection and




                                  6
implementation hearing. Stevie’s counsel joined the
Department’s recommendation.
       Tina did not appear at the hearing. The court found notice
was proper and heard argument from her counsel, who objected
to the Department’s recommendation of terminating family
reunification services.
       The court terminated Tina’s family reunification services
and set a selection and implementation hearing for February 3,
2021. The court explained, “Mother had a case plan. She failed
to engage. Her participation was minimal at best and her
cooperation was lacking; her progress was episodic. And her
visitation, although arranged by the Department, was again,
infrequent.”
       3. The Section 388 Petition for Reinstatement of
          Reunification Services and the 366.26 Selection and
          Implementation Hearing
       On February 3, 2021, the same day as the scheduled
selection and implementation hearing, Tina filed a section 388
petition for a return of Stevie to her custody or, alternatively,
reinstatement of family reunification services. Tina’s petition
stated she had obtained stable housing, enrolled in individual
counseling in January 2021 and “maintained contact” with
Stevie. The court continued the selection and implementation
hearing for a contest on April 1, 2021 and said it would consider
Tina’s section 388 petition on that date.
       Due to the COVID-19 emergency and Tina’s initial
technological difficulties with some aspects of the remote
hearings, the section 388 hearing was continued several times
and ultimately occurred over two days in July and September
2021. Her counsel stipulated at the outset of the hearing the
same evidence offered to support Tina’s section 388 petition




                                 7
would also be submitted to support her contention at the
selection and implementation hearing the beneficial parental
relationship exception to termination of parental rights applied
in this case.
       Tina testified she returned to counseling in early February
2021 and had completed 25 sessions. She had also completed a
parenting class in December 2020, was recently employed and
had purchased an automobile, which she believed would
eliminate her difficulties with transportation and make visitation
with Stevie easier. She had not lived with Gino since September
2020 and had no intention of reuniting with him. She understood
Gino was a perpetrator of domestic violence and a danger to her
and to her children. Tina recognized her visits with Stevie had
been inconsistent in the past, which she attributed to various
factors including difficulty with transportation, but insisted she
had more recently maintained consistent telephone contact.
Stevie referred to her as “mom” and was bonded with her.
       The Department and Stevie’s counsel urged the court to
deny Tina’s section 388 petition, arguing Tina had been
inconsistent with visitation, even since filing the section 388
petition. Tina’s cancellation of visits had caused Stevie great
anxiety, for which Tina failed to take any responsibility. Stevie
stated in March 2021 that it had been a “long time” since she had
seen Tina. The Department and Stevie’s counsel also observed
Tina had been slow to obtain counseling, having waited until the
initial section 366.26 hearing, and had missed the only two on-
demand drug tests that she had agreed to in February and March
2021, which the Department identified as a “red flag” for
substance abuse. Tina’s adult daughter again reported she had
seen Gino and Tina together as late as February 2021, after Tina




                                8
had filed her section 388 petition; and Sonny told the social
worker in March 2021 that he knew Tina and Gino were still in
contact even though he could not say for certain they had actually
seen each other in person.
       The court denied Tina’s section 388 petition. The court
credited Tina’s new evidence of her recent counseling efforts, new
employment and housing, but found them to signify “changing
circumstances,” not enduring behavior modifications. The court
also found visitation had been inconsistent, even after Tina filed
her section 388 petition. Finally, the court determined neither
return of Stevie to Tina’s custody nor reinstatement of family
reunification services was in Stevie’s best interests. The court
explained Stevie was thriving in her maternal aunt’s custody,
and the maternal aunt wished to adopt her. “In terms of the best
interest of the child, quite a bit of time has elapsed and the need
for permanence is there. . . . It’s not to say that the child does not
love mother, but the anxiety and frustration of having this ill-
defined plan in place which is am I going to be here? Am I going
to be there?” “I think the best interest is for the child to find
some degree of permanence here.”
       Proceeding to the section 366.26 hearing, the court rejected
Tina’s argument that the beneficial parental relationship
exception to termination of parental rights applied. The court
ruled that not only was Tina’s visitation still inconsistent, but
also she had not established the type of parental bond that
outweighed the permanency and stability that came with
adoption.




                                  9
                         DISCUSSION
      1. The Court Did Not Err in Denying Stevie’s Section 388
         Petition
            a. Governing law and standard of review
       Section 388 provides for modification of juvenile court
orders when the moving party (1) presents new evidence or a
change of circumstance and (2) demonstrates modification of the
previous order is in the child’s best interest. (In re Jasmon O.
(1994) 8 Cal.4th 398, 415; In re Stephanie M. (1994) 7 Cal.4th
295, 317; In re Y.M. (2012) 207 Cal.App.4th 892, 919; see Cal.
Rules of Court, rule 5.570(e); see also In re Zacharia D. (1993)
6 Cal.4th 435, 455 [“‘[s]ection 388 provides the “escape
mechanism” that . . . must be built into the process to allow the
court to consider new information’”].)
       When, as here, a section 388 petition is filed after family
reunification services have been terminated, the juvenile court’s
overriding concern is the child’s best interest. (In re
Stephanie M., supra, 7 Cal.4th at p. 317.) The parent’s interests
in the care, custody and companionship of the child are no longer
paramount; and the focus shifts to the needs of the child for
permanency and stability. (Ibid.; In re Malick T. (2022)
73 Cal.App.5th 1109, 1123.) Nonetheless, a parent may rebut the
presumption that, once family reunification services have been
terminated, reunification is not in the child’s best interest by
showing that circumstances have changed and that the best
interest of the child warrants further reunification services.
(In re Marilyn H. (1993) 5 Cal.4th 295, 309; Stephanie M., at
p. 317.)
       “[B]est interests is a complex idea” that requires
consideration of a variety of factors. (In re Kimberly F. (1997)




                                10
56 Cal.App.4th 519, 531; see In re Jacob P. (2007)
157 Cal.App.4th 819, 832-833.) In determining whether a
section 388 petitioner has made the requisite showing, the
juvenile court may consider the entire factual and procedural
history of the case, including factors such as the seriousness of
the reason leading to the child’s removal, the reason the problem
was not resolved, the passage of time since the child’s removal,
the relative strength of the bonds with the child, the nature of the
change of circumstance, and the reason the change was not made
sooner. (In re Mickel O. (2011) 197 Cal.App.4th 586, 616; In re
Aaliyah R. (2006) 136 Cal.App.4th 437, 446-447; In re Justice P.
(2004) 123 Cal.App.4th 181, 188-189.)
      We review the court’s decision to grant or deny a
section 388 petition based on its best interest finding for abuse of
discretion and may disturb the exercise of that discretion only in
the rare case when the court has made an arbitrary or irrational
determination. (In re Stephanie M., supra, 7 Cal.4th at pp. 318-
319; In re Malick T., supra, 73 Cal.App.5th at p. 1123; In re I.B.
(2020) 53 Cal.App.5th 133, 153.) We do not inquire whether
substantial evidence supports the order, nor do we reweigh the
evidence and substitute our judgment for that of the juvenile
court. (Stephanie M., at p. 319.) We ask only whether the
juvenile court abused its discretion with respect to the order it
actually made. (In re M.H. (2018) 21 Cal.App.5th 1296, 1305.)




                                 11
            b. The court did not abuse its discretion in
               concluding reinstatement of reunification services
               was not in Stevie’s best interest
       Tina contends her substantial participation in counseling,
completion of parenting classes and employment since her family
reunification services were terminated at the 18-month review
hearing plainly constituted a change of circumstance and the
court erred in discounting her showing as “changing,” but not
changed circumstances. We agree Tina presented new and
substantial evidence of a change of circumstance. The juvenile
court’s assessment the new evidence did not establish Tina had
ameliorated the problems that led to the dependency (what the
court referred to as the difference between changing and changed
circumstances) is relevant to the second prong of the section 388
analysis, the “best interest” determination, but not the threshold
inquiry whether there is new evidence or a change of
circumstance that could support modification of the prior court
order. (See generally In re J.C. (2014) 226 Cal.App.4th 503, 527;
In re Ernesto R. (2014) 230 Cal.App.4th 219, 225.)
       However, Tina’s contention the court abused its discretion
in determining reinstatement of family reunification services was
not in Stevie’s best interest fails. Tina maintains she had
addressed all problems leading to the initiation of dependency
proceedings: She had left Gino, completed parenting classes and
resumed her individual therapy addressing issues of domestic
violence. In addition, she emphasizes, Stevie still referred to her
as “mom”; they shared a bond; and the monitors all reported the
visits were appropriate and that Tina and Stevie were
affectionate with each other.
       Tina’s argument highlights her own testimony while
ignoring the court’s credibility findings and other evidence the




                                12
court found concerning. The paternal aunt and Tina’s adult
daughter reported seeing Tina with Gino after Tina filed the
section 388 petition, and Sonny similarly indicated Tina and Gino
were still in contact with each other. The court found Tina’s
credibility lacking when it came to whether she had had contact,
let alone resided, with Gino. Tina had told the Department
previously she had left Gino “for good,” only to reunite with him
for more than a year, at the expense of losing custody of her
children. While the court commended Tina for resuming
counseling in February 2021, it observed the letter from her
therapist detailing her participation and treatment goals spoke
generally in “hopeful terms,” not specifics that gave the court
confidence Tina would be able to resolve the conditions
underlying dependency jurisdiction if further reunification
services were granted. Meanwhile, Stevie was thriving in the
care of her maternal aunt, her prospective adoptive parent.
       In challenging the court’s ruling, Tina argues her situation
is comparable to the mother in In re J.M. (2020) 50 Cal.App.5th
833, who successfully appealed the juvenile court’s denial of her
section 388 petition seeking a return of her child to her custody or
additional reunification services in a case involving domestic
violence. The juvenile court in J.M. credited evidence the mother
had completed all court-ordered domestic violence programs, was
not in any abusive relationship with any other person and had
had no contact with her abuser in the more than a year since her
reunification services were terminated, but denied the petition
based on a concern about her ability to address her child’s special
needs. (Id. at p. 846.) The J.M. court reversed, concluding the
juvenile court had improperly focused on speculative matters that
were not the subject of dependency jurisdiction while




                                 13
disregarding mother’s substantial progress since reunification
services had been terminated. (Id. at p. 849.) J.M. does not
assist Tina. Although Tina, like the mother in J.M., had
completed domestic violence counseling, she returned to Gino
after that counseling was completed in 2019, behavior that had
caused the Department to change its recommendation for a
return of Tina’s children to her custody and for the court to
terminate her reunification services in the first place. Even more
concerning to the court, unlike the mother in J.M., who had had
no contact with her abusive husband for at least one year, Tina
remained in contact with Gino throughout the dependency
proceedings, even after Tina filed her section 388 petition; and
the court found Tina’s no-contact denials during the hearing not
credible. The court’s determination the stability Stevie had
gained with her prospective adoptive parent would be
undermined by further reunification services for Tina, which
offered only a speculative benefit, was neither arbitrary nor
irrational. No abuse of discretion occurred.
      2. The Court Did Not Err in Concluding the Beneficial
         Parental Relationship Exception to Termination
         Did Not Apply
           a. Governing law and standard of review
       The express purpose of a section 366.26 hearing is “to
provide stable, permanent homes” for dependent children.
(§ 366.26, subd. (b).) Once the court has decided to end parent-
child reunification services, the legislative preference is for
adoption. (§ 366.26, subd. (b)(1); In re S.B. (2009) 46 Cal.4th 529,
532 [“[i]f adoption is likely, the court is required to terminate
parental rights, unless specified circumstances compel a finding
that termination would be detrimental to the child”].)




                                 14
       Section 366.26 requires the juvenile court to conduct a two-
part inquiry at the selection and implementation hearing. First,
it determines whether there is clear and convincing evidence the
child is likely to be adopted within a reasonable time.
(Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-250;
In re D.M. (2012) 205 Cal.App.4th 283, 290.) Then, if the court
finds by clear and convincing evidence the child is likely to be
adopted, the statute mandates judicial termination of parental
rights unless the parent opposing termination can demonstrate
one of the enumerated statutory exceptions applies. (§ 366.26,
subd. (c)(1)(A) & (B); see In re Caden C. (2021) 11 Cal.5th 614,
630 (Caden C.).)
       One of the statutory exceptions to termination is contained
in section 366.26, subdivision (c)(1)(B)(i), which permits the court
to order some other permanent plan if “[t]he parents have
maintained regular visitation and contact with the child and the
child would benefit from continuing the relationship.” The
exception requires the parent to establish, by a preponderance of
the evidence, (1) the parent has maintained regular visitation
and contact with the child, “taking into account the extent of
visitation permitted”; (2) the child has a substantial, positive,
emotional attachment to the parent such that the child would
benefit from continuing the relationship; and (3) terminating the
relationship “would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home.” (Caden C., supra, 11 Cal.5th at p. 636; see id. at p. 630
[“[t]he language of this exception, along with its history and place
in the larger dependency scheme, show that the exception applies
in situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even




                                 15
when balanced against the benefits of a new adoptive home,
would be harmful for the child”].) When the benefits of a stable,
adoptive, permanent home outweigh the harm the child would
experience from the loss of a continued parent-child relationship,
the court should order adoption. (Id. at p. 634.) However, “‘[i]f
severing the natural parent/child relationship would deprive the
child of a substantial, positive emotional attachment such that,’
even considering the benefits of a new adoptive home,
termination would ‘harm[]’ the child, the court should not
terminate parental rights.” (Id. at p. 633.)
       We review the juvenile court’s findings as to whether the
parent has maintained regular visitation and contact with the
child and the existence of a beneficial parental relationship for
substantial evidence. (Caden C., supra, 11 Cal.5th at pp. 639-
640; see In re R.V. (2015) 61 Cal.4th 181, 200-201 [“[t]here is,
however, no single formulation of the substantial evidence test
for all its applications”; where a party fails to meet its burden on
an issue in the juvenile court, “the inquiry on appeal is whether
the weight and character of the evidence . . . was such that the
juvenile court could not reasonably reject it”].) We review the
third step—whether termination of parental rights would be
detrimental to the child due to the child’s relationship with his or
her parent—for abuse of discretion. (Caden C., at p. 640.)
            b. The court did not abuse its discretion in
               concluding termination of parental rights would
               not be detrimental to Stevie
      Tina contends she carried her burden to demonstrate
regular visitation with evidence of consistent telephone contact
with Stevie. The court did not rule otherwise, Tina reasons,
because, if it had, it would not have reached the question whether




                                 16
termination of parental rights would be detrimental to Stevie.
Tina’s argument ignores the court’s express findings during the
section 366.26 hearing 4 as well as those in the section 388
hearing immediately preceding it. Substantial evidence,
including Stevie’s statements and those by the maternal aunt as
to Tina’s inconsistent visitation and abbreviated telephone
contact, supports that finding.
       Moreover, even if Tina demonstrated her regular telephone
contact constituted sufficient, consistent visitation during the
COVID-19 pandemic, she failed to show termination of parental
rights would be detrimental to Stevie. While Stevie loved Tina
(and Tina, Stevie), Stevie was thriving in the care of her
prospective adoptive parent where she had resided for the last
three years. The court found the stability and permanency that
adoption would bring to Stevie, who had finally found safety and
security in the custody of her prospective adoptive parent, far
outweighed any benefit that might exist if parental rights were
preserved, particularly in circumstances in which the court had
doubts about Tina’s commitment to leaving Gino. Tina disagrees,
but she has not demonstrated the court’s conclusion was
arbitrary or irrational, let alone that this case presents the type
of “exceptional circumstance” that would warrant departure from
the norm of adoption. (Caden C., supra, 11 Cal.5th at p. 631 [the
parental relationship exception, like the other statutory
exceptions to termination of parental rights, is a departure from
“‘the norm’” of adoption and applies only in “‘exceptional
circumstances’”]; accord, In re Celine R. (2003) 31 Cal.4th 45, 53.)

4     The court found Tina’s inconsistent visitation had “caused
great disappointment and frustration to [Stevie] who is seeking
to have some measure of permanence.”




                                 17
      4. As the Department Acknowledges, Remand for ICWA-
        related Findings Is Required
       ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq. (2022)) set minimal procedural protections for
state courts to follow before removing Indian children and placing
them in foster care or adoptive homes. (In re Y.W. (2021)
70 Cal.App.5th 542, 551.)5 The statute authorizes states to
provide “‘a higher standard of protection’” to Indian children,
their families and their tribes than the rights provided under
ICWA. (In re T.G. (2020) 58 Cal.App.5th 275, 287-288;
see 25 U.S.C. § 1921.) In addition to significantly limiting state
court actions concerning out-of-family placements for Indian
children (see In re T.G., at pp. 287-288), ICWA permits an Indian
child’s tribe to intervene in or, where appropriate, exercise
jurisdiction over a child custody proceeding (see 25 U.S.C.
§ 1911(c); In re Isaiah W. (2016) 1 Cal.5th 1, 8).
       To protect the rights in dependency proceedings
guaranteed by ICWA and related state law, the juvenile court
and child protective services agencies have “an affirmative and
continuing duty to inquire whether a child . . . is or may be an
Indian child.” (§ 224.2, subd. (a).) The duty to inquire “begins
with initial contact [citation] and obligates the juvenile court and


5      “For purposes of ICWA, an ‘Indian child’ is an unmarried
individual under age 18 who is either a member of a federally
recognized Indian tribe or is eligible for membership in a
federally recognized tribe and is the biological child of a member
of a federally recognized tribe.” (In re T.G. (2020) 58 Cal.App.5th
275, 287, fn. 10; see 25 U.S.C. § 1903(4) [definition of “‘Indian
child’”] & (8) [definition of “‘Indian tribe’”]; see also Welf. & Inst.
Code, § 224.1, subd. (a) [adopting federal definitions].)




                                  18
child protective agencies to ask all relevant involved individuals
whether the child may be an Indian child.” (In re T.G., supra,
58 Cal.App.5th at p. 290; accord, In re Antonio R. (2022)
76 Cal.App.5th 421, 429; see § 224.2, subds. (a)-(c).)
        In addition, section 224.2, subdivision (e), imposes a duty of
further inquiry regarding the possible Indian status of the child
“[i]f the court, social worker, or probation officer has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine there is reason to
know that the child is an Indian child.” Rule 5.481(a)(4) provides
that further inquiry must be conducted if the social worker
“knows or has reason to know or believe that an Indian child is or
may be involved.” Further inquiry includes, “but is not limited
to,” interviewing, as soon as practicable, extended family
members to gather the biographical information required by
section 224.3, subdivision (a)(5), to be included in ICWA notices,
contacting the Bureau of Indian Affairs and contacting “the tribe
or tribes and any other person that may reasonably be expected
to have information regarding the child’s membership,
citizenship status, or eligibility.” (§ 224.2, subd. (e)(2).) If those
inquiries result in reason to know the child is an Indian child,
notice to the relevant tribes is required. (25 U.S.C. § 1912(a);
Welf. & Inst. Code, § 224.3; see In re J.S. (2021) 62 Cal.App.5th
678, 686; In re T.G., supra, 58 Cal.App.5th at p. 290.)
        “The duty to develop information concerning whether a
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.” (In re
Antonio R., supra, 76 Cal.App.5th at p. 430]; accord, In re
Benjamin M. (2021) 70 Cal.App.5th 735, 742 [“the agency has a
duty to gather information by conducting an initial inquiry,




                                  19
where the other party—here the parent . . . has no similar
obligation”]; see also In re K.R. (2018) 20 Cal.App.5th 701, 706
[“[t]he court and the agency must act upon information received
from any source, not just the parent [citations], and the parent’s
failure to object in the juvenile court to deficiencies in the
investigation or noticing does not preclude the parent from
raising the issue for the first time on appeal”].)
       At the initial detention hearing, after Tina and Gino filed
ICWA-020 Parental Notification of Indian Status forms
indicating they had no Indian ancestry as far as they knew, the
court found it had no reason to know that Stevie or her brother
was an Indian child. No inquiry was made of the maternal aunt
who was present in court at the detention hearing.
       At the jurisdiction and disposition hearing the Department
reported that Tina and Gino had again been asked in September
2018 and both denied having any Indian ancestry. There was no
indication the Department attempted to otherwise comply with
its obligation to investigate the children’s possible Indian status,
nor did the court exercise its responsibility to ensure those
additional inquiries had been made. Yet the court again found no
reason to know Stevie was an Indian child. The court made the
same finding at the section 366.26 hearing based on the findings
the court had made at the jurisdiction/disposition hearing.
Neither the maternal aunt, with whom Stevie has resided since
detention, nor Gino’s brother and sister nor any other extended
family member of either Tina or Gino was asked about possible
Indian ancestry.
       Tina argues, and the Department acknowledges, based on
our decisions addressing the identical issue (e.g., In re J.C. (2022)
77 Cal.App.5th 70, 79-84; In re Antonio R., supra, 76 Cal.App.5th




                                 20
at pp. 431-436) that when, as here, the Department and the
juvenile court failed to make the required ICWA-related inquiries
of available relatives and nothing in the record demonstrates the
error was harmless, the appropriate remedy is to conditionally
affirm the order terminating parental rights and remand with
instructions for the Department and the juvenile court to fully
comply with the inquiry and notice provisions of ICWA and
California law.
                           DISPOSITION
       The order denying Tina’s request for modification of court
order is affirmed. The order terminating parental rights is
conditionally affirmed, and the matter is remanded for the
Department and the juvenile court to comply with the inquiry
and notice provisions of ICWA and California law, including
making the appropriate inquiries of the maternal aunt, Gino’s
siblings and any other reasonably available extended family
members. If the court finds Stevie is an Indian child, it shall
conduct a new section 366.26 hearing, as well as all further
proceedings, in compliance with ICWA and related California
law. If not, the court’s original section 366.26 order will remain
in effect.


                                     PERLUSS, P. J.

      We concur:



            SEGAL, J.                FEUER, J.




                                21